DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to method for additive manufacturing a part in a fused deposition modeling 3D printer as instantly claimed is that while the prior art teaches providing a partially printed part comprising previously-printed beads formed of a thermoplastic material; instructing a tool path along the partially printed part for printing a bead of thermoplastic material in a next layer of the part; projecting a laser image from one or more laser emitters onto the tool path; extruding the bead of thermoplastic material from an extrusion head; preheating the tool path by moving the laser image along the tool path ahead of the extrusion head to selectively irradiate the thermoplastic material of the partially printed part; and depositing the bead of thermoplastic material from the extrusion head at a head velocity along the tool path. 
However, the prior art does not teach or suggest a method of using a fused deposition modeling 3D printer comprising a laser image having a width of between about 50% to 75% of a commanded beadwidth of the bead; wherein by moving the laser image along the tool path ahead of the extrusion head during the preheating of the tool path, the laser image provides a field of light energy having a power intensity sufficient to heat the thermoplastic material irradiated by the laser image to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the thermoplastic material forming the previously-printed beads; nor 
Regarding claim 20, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to method for additive manufacturing a part in a fused deposition modeling 3D printer as instantly claimed is that while the prior art teaches providing a partially printed part comprising previously-printed beads formed of a thermoplastic material; instructing a tool path along the partially printed part for printing a bead of thermoplastic material in a next layer of the part; projecting a laser image from one or more laser emitters onto the tool path; extruding the bead of thermoplastic material from an extrusion head; preheating the tool path by moving the laser image along the tool path ahead of the extrusion head to selectively irradiate the thermoplastic material of the partially printed part; and depositing the bead of thermoplastic material from the extrusion head at a head velocity along the tool path. 
However, the prior art does not teach or suggest a method of using a fused deposition modeling 3D printer comprising a laser image having a width less than a commanded beadwidth of the bead; wherein by moving the laser image along the tool path ahead of the extrusion head during the preheating of the tool path, the laser image provides a field of light energy having a power intensity sufficient to heat the thermoplastic material irradiated by the laser image to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the thermoplastic material forming the previously-printed beads; wherein deposition of the bead of thermoplastic material  occurs while the thermoplastic material irradiated by the laser image remains at or above the material-specific bonding temperature, so that adhesion occurs between part layers; nor wherein the power intensity of the field of light energy is dynamically varied as a function of the head velocity to deliver energy sufficient to heat the thermoplastic material irradiated by the laser image above the material-specific bonding temperature and below the degradation temperature of the thermoplastic material.
Claims 2-19 are allowed because the claims are dependent upon allowable independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0351620 - Jaiswal teaches proactively varying bead size but does only specifies wherein the default bead radius may be assumed to be equal to half of the laser width (w/2) and, thus, the laser image would not have a width less than the deposited beadwidth and is silent as to a commanded beadwidth. 
US 2017/0259502 - Chapiro teaches significance of heating thermoplastic material higher than the bonding temperature but lower than the degradation temperature but does not specify preheating the tool path by moving the laser image along a tool path of a FDM 3D printer.
US 10,254,499 - Cohen teaches that spot size may be altered but does not specify FDM 3D printer. 
US 2018/0281278 - George teaches a printing device may include an array of vertical cavity surface emitting lasers (VCSELs) to apply specific wavelengths or combinations of wavelengths of electromagnetic energy in varying levels of intensity and duration onto each voxel of each layer of a three-dimensional object as each layer is added by the printing device; wherein controlled VCSEL illumination offers the opportunity to create intentional non-uniformity, resulting in the ability to create different regions of one or more voxels with varying physical properties in a single three-dimensional printed object; however, the prior art is silent as to the power intensity being dynamically varied as a function of the head velocity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743